DENY and Opinion Filed May 9, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00229-CV

           IN RE HEARTLAND EXPRESS, INC. OF IOWA, Relator

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-00697-D

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      Before the Court is relator’s March 18, 2022 petition for writ of mandamus.

In the petition, relator challenges the trial court’s order granting real party in

interest’s motion to compel discovery.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on our review of the petition, response, reply, and the record, we conclude

that relator has failed to demonstrate an abuse of discretion. See TEX. R. APP. P.

52.8(a).
      Accordingly, we deny the petition for writ of mandamus, and we lift the stay

issued by this Court’s March 18, 2022 order.




                                         /Craig Smith/
                                         CRAIG SMITH
                                         JUSTICE

220229F.P05




                                       –2–